DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
Response to Arguments
	 Applicant’s arguments filed August 22, 2022 have been fully considered and are persuasive. However, after further search and consideration, updated grounds of rejection are made in view of a newly discovered prior art reference (US 2010/0265041 A1 to Almog et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 8-11, 13-15, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0051699 to Speich (hereinafter “Speich”)(cited in Applicant's IDS) in view of US 2010/0063779 to Schrock (hereinafter “Schrock”)(cited in Applicant's IDS) in view of US 6,360,615 to Smela (hereinafter “Smela”) in view of US 2010/0265041 A1 to Almog et al. (hereinafter “Almog”).
Regarding claims 1-4, 10-11, 26 and 27, Speich teaches a knitted garment adapted to receive, process, and/or transmit data (abstract), comprising at least one flexible conductive knitted yarn directly knitted into electrical components in the garment (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1; element 4 is conductive and it is taught to be woven into a fabric, i.e. it can broadly be considered a type of “yarn”; additionally, as noted in Para. [0013], the antenna may be formed from “metallic thread” and/or “conductively coated polymer thread,” both of which are synonymous with “conductive yarn”), the knitted electrical components including at least one RFID antenna that is fully-knitted using flexible conductive yarn integrated into the garment (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1; see Para. [0013], the antenna may be formed from “metallic thread” and/or “conductively coated polymer thread,” both of which are synonymous with “conductive yarn”) so as to receive, process, and transmit data in an active or passive manner to a remote monitoring or display device (the antenna loop 6 forms an H-field antenna for close range and the antenna sections 16, 18 which are outside the antenna loop 6 are used as an E-field antenna for long range, para. 21; passive transponder, para. 7).
Speich lacks the teaching of data gathered from a wearer of the garment. Another reference, Schrock, is in the field of sensor systems operably connected to communication ports which collect performance data from a wearer (abstract) and teaches conductive yarn (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yams when weaving or knitting the garment or fabric structures, para. 56); data gathered from a wearer of the garment (the shoe generally includes a force sensor system 12 operably connected to a universal communication port 14; the sensor system 12 collects performance data relating to a wearer of the shoe 100, para. 44, 55; the module 22 may be connected to the port 14, para. 65; module 22 may be connected to an antenna for wireless communication, para. 66). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Speich’s device to be implemented as a wearable garment for collecting data of a wearer via conductive yarn/fabric sensors, as taught by Schrock, because this would advantageously allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.
Concerning the limitation “wherein the at least one flexible conductive knitted yarn is operable to sense changes in its shape,” Schrock further teaches that conductive sensors can measure changes in their own shape via measuring resistance or capacitance within the conductive material (see Para. 56: “When the bag surfaces expand and/or contract during activity, the sensors can detect such changes through changes in resistance of the force-sensitive material to detect the forces on the airbag” and “conductive materials can be located on the top and bottom of the airbag, and changes in the capacitance between the conductive materials as the bag expands and compresses can be used to determine force.”). Furthermore, another reference, Smela, teaches another wearable garment including conductive yarn knitted into the garment, and specifically teaches that the yarn/fabric can be stretched or relaxed which causes a change in an electrical property such as resistance, which can be detected by the device (see Abstract and Col. 7 lines 7-12). Accordingly, it would have been obvious to one of ordinary skill in the art as of date of Applicant’s invention to modify Speich in view of Schrock to further sense changes in shape of the conductive yarn in the garment, as taught by Schrock and/or Smela, because doing so would allow the device to gather position and/or movement data of the user, which is useful information in a variety of contexts (e.g. medical diagnostics). 
As noted above, Speich teaches antenna sections 16 and 18 (which form a knitted dipole antenna in a meander line dipole layout) and RFID chip 12. Speich fails to specifically teach impedance matching of the folded dipole antenna, or that the antenna is tuned at a center-frequency of impedance matching with the RFID chip. Another reference, Almog, teaches a RFID transponder including a chip and antenna, and specifically teaches using a folded dipole antenna sized and shaped to form an impedance match with the RFID chip and tuned to the center frequency of the chip (see e.g. Para. 98 of Almog). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Speich in view of Schrock and Smela to implement the antenna as a folded dipole antenna sized and shaped to form an impedance match with the RFID chip and tuned to the center frequency of the chip, as taught by Almog, because Almog teaches that doing so advantageously provides “optimum efficiency and maximum power transfer.”

Regarding claims 5 and 6, Speich as modified above lacks the teaching wherein said RFID chip contains a digital ID identifying fabric characteristics of said garment ([claim 5]); wherein said RFID chip contains a digital ID identifying a wearer of the garment as authorized to enter into a facility ([claim 6]). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the RFID chip contain a digital ID identifying fabric characteristics of said garment; a digital ID identifying a wearer of the garment as authorized to enter into a facility, since it was known in the art that RFID chips contain digital information for the purpose of tailoring the devices with the RFID chips to specific applications. The motivation would have been to allow the device to be used in specific applications, thereby extending the applicability and, thereafter, the free market value of the device; while simultaneously allowing a design which is simple, efficient, and easy to use. Furthermore, the Examiner previously took official notice that at the time of the invention it was already well known in the art to use RFID tags for the purposes recited in claims 5 and 6, and thus it would have been obvious to modify Speich in view of Schrock and Martin to add these functionalities for the rationales given above. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claim 7, Speich further teaches wherein said at least one RFID antenna is knitted so as to form an RFID tag (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1).

	Regarding Claim 8, as noted above, Almog teaches using a folded dipole antenna sized and shaped for impedance matching; Almog further teaches that the antenna is tuned to the center frequency of e.g. 915 MHz (see Para. 98 of Almog). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Speich in view of the other references to use an appropriately sized and shaped antenna tuned to that frequency, as taught by Almog, because Almog teaches that doing so advantageously provides “optimum efficiency and maximum power transfer.” Additionally/alternatively, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to discover the optimal frequency. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claims 9 and 28, Speich as modified by Schrock and Smela and Almog teaches measuring contraction and/or elongation (i.e. stretching and relaxing) of the flexible conductive knitted yarn, as discussed above with regard to claim 1. Furthermore, Schrock teaches a Bluetooth module (the sensors 16 may communicate with the port 14 by any known type of wired or wireless communicating, including Bluetooth, para. 53) that measures contraction and/or elongation (such sensors can measure differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, para. 55; when the surfaces expand and/or contract during activity, the sensors can detect such changes through changes in resistance of the force-sensitive material to detect forces; conductive materials can be located on the top, bottom and changes in the capacitance between the conductive materials as the material expands and compresses can be used to determine force, para. 56) of the at least one flexible conductive yarn (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yarns when weaving or knitting the garment or fabric structures, para. 56) and sends the measurements to a remote smartphone or computer via said at least one antenna (the sensor system 12 collects performance data relating to a wearer of the shoe 100, para. 44, 55; the module 22 may be connected to the port 14, para. 65; module 22 may be connected to an antenna for wireless communication, para. 66). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Speich in view of Schrock and Smela and Almog to use a Bluetooth module for sending measurements to a remote device (e.g. smartphone or computer), as taught by Schrock, because it would allow the transmission of collected data for e.g. review purposes using a popular and well-known wireless transmission technology. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claim 13, Speich as modified above lacks the explicit teaching of a onesie to be worn by a baby; monitoring of sudden infant death syndrome. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the garment be a onesie to be worn by a baby for monitoring of sudden infant death syndrome, since it was known in the art that onesies are manufactured by the same methods as adult garments, such as the ones seen in Schrock and Smela; and that sensors which monitor adults can be used to monitor babies for medical issues, such as sudden infant death syndrome. The motivation would have been to help parents by giving medical feedback pertaining to their child, thereby decreasing the chance of accidental death. 
Furthermore, the Examiner previously took official notice that it was known in the art to include sensors in onesies for monitoring babies while sleeping, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Speich in view of Schrock and Smela and Almog to be implemented in the form of as a onesie for monitoring a baby so that the health and safety of babies could be better monitored. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claims 14-15, Schrock further teaches integrating sensors adapted to monitor vital signs of the user (additional sensors may be provided to sense or provide data relating to other parameters, such as a physical or physiological data, including heart rate, pulse rate, body temperature, blood pressure, EKG data, EEG data, para. 71) and said at least one antenna adapted to transmit captured data wirelessly (the shoe generally includes a force sensor system 12 operably connected to a universal communication port 14; the sensor system 12 collects performance data relating to a wearer of the shoe 100, para. 44, 55the module 22 may be connected to the port 14, para. 65; module 22 may be connected to an antenna for wireless communication, para. 66) to a display of a portable device (an external device 110, such as a computer/gaming system, can be provided with system 12; for example, a gaming program may be configured to alter the attributes of an in game character based on a user's real-life activities, which can encourage exercise, para. 118). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Speich in view of Schrock and Smela and Almog to collect vital sign data of a user with integrated sensors, as taught by Schrock, because doing so would allow the collection of inherently useful valuable diagnostic information. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention. The Examiner notes that the device of Speich in view of Schrock and Smela and Almog would be fully capable of being worn during sleep or exercise, and thus would be fully capable of collecting data during those activities. 

Claims 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock and Smela and Almog as applied to claim 1 above, and further in view of WO 2012/126063 A1 to Martin (hereinafter “Martin”) (cited by Applicant’s IDS).
Regarding claim 16, in addition to what was discussed above for claim 1, Speich as modified above lacks the teaching of providing a planar design of a garment to a computer aided design knitting program, exporting a CAD specification of the garment to a knitting machine; knitting using said knitting machine at least one flexible conductive yarn in accordance with the CAD specification. Martin is in the field of attaching an RFID tag including a primary antenna to a fabric or item of clothing (abstract) and teaches providing a planar design of a garment to a computer aided design knitting program (production line process for attaching RFID tags 120 to tape substrate 110 such as by means of a multi-step online machine; each tag 120 is attached to substrate 110 followed by accurate positioning of each tag 120 relative to antenna pattern 111, page 10, lines 8-15); exporting a CAD specification of the garment to a knitting machine, and knitting, using said knitting machine, at least one flexible conductive yarn directly into said at least one sensor and/or said at least one RFID antenna of said garment in accordance with the CAD specification (substrate 110 being woven or knitted on a loom; substrate 110 comprises a plurality of yarns including conductive yarns which may be knitted to form an antenna pattern 111, page 9, lines 31-34 and page 10, lines 1-15; (process of using multi-step on line machine to align knitted antenna is interpreted to be CAD specification)). 
The Examiner further previously took Official Notice that using a CAD program for designing a garment and outputting the specification to a knitting machine is an incredibly well-known manufacturing process for creating garments. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the computer aided design of Martin in the method of making a knitted garment of Speich in view of Schrock and Smela and Almog. The motivation would have been to ensure good electromagnetic coupling to the antenna associated with the RFID tag (Martin, page 10, lines 8-15), therefore ensuring high quality of the finished product. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention, and/or utilizing a known automated manufacturing method to enhance the speed of manufacture while reducing cost.

	Regarding Claims 17-19, see the rejection of claims 1-4 above which address the same limitations.

Regarding claim 20, Speich as modified above teaches the method of claim 16, said planar design, as disclosed above, and further teaches a pattern for a knitted RFID tag (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1).

Regarding Claim 21, as noted above, Almog teaches using a folded dipole antenna sized and shaped for impedance matching; Almog further teaches that the antenna is tuned to the center frequency of e.g. 915 MHz (see Para. 98 of Almog). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Speich in view of the additional references to use an appropriately sized and shaped antenna tuned to that frequency, as taught by Almog, because Almog teaches that doing so advantageously provides “optimum efficiency and maximum power transfer.” Additionally/alternatively, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to discover the optimal frequency. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 22, see the rejection of claim 9 above which addresses the same limitation.

Claims 12 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock and Smela and Almog as applied to claim 1 above, and further in view of US 2005/0267377 to Marossero et al. (hereinafter “Maroserro”).
Regarding Claims 12 and 23, in addition to what was discussed above with regard to claim 1, Speich as modified above lacks the explicit teaching of a bellyband that surrounds a uterus; monitoring uterine activity and/or assessing fetal well-being. Marossero is in the field of maternal-fetal monitoring systems (abstract) and teaches a bellyband that surrounds a uterus (a set of electrodes provided on a vest, para. 61; a set of eight electrodes are positioned such that four are placed on the vertical mid-line of the abdomen and the remaining four are positioned so that two electrodes are left, right, each, of the mid line vertically aligned four electrodes, para. 62; fig. 1 ); a sensor adapted to monitor uterine activity and/or assess fetal well-being (maternal-fetal vital signs, such as ECG, EHG signals, are obtained from the sensors and transmitted to a computing means for signal processing, para. 75; data that can be extracted includes fetal heart rate, fetal ECG, fetal position, para. 22). It would have been obvious to one of ordinary skill in the art at the time of the invention to monitor Speich in view of Schrock and Smela and Almog to be implemented as a fetal-monitoring garment, as seen in Marossero, because doing so would advantageously allow monitoring of a baby during pregnancy, therefore giving doctors more information to make medical assessments and increasing the current and/or future health of the baby. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding Claim 24, see e.g. Para. 6 of Speich (RFID chip 12 inductively coupled to RFID antenna); also see the modification in view of Almog above, which addresses the limitation of being tuned to the center frequency of impedance matching with the chip.

Regarding Claim 25, see the rejection of claim 9 above which addresses the same limitation.

Claim 13 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock and Smela and Almog as applied to claim 1 above, and further in view of US 2013/0197387 to Lipoma et al. (hereinafter “Lipoma”).
Regarding Claim 13, Speich in view of Schrock and Smela and Almog render the claim obvious for the reasons indicated previously in this action. However, as further evidence of the obviousness of the claim, another reference, Lipoma, teaches a measuring garment which can be implemented as an infant onesie and which monitors parameters such as respiration, skin temperature and body position and the device is used to provide detection and prevention of SIDS (see, e.g., FIG. 6 and Paras. 31, 70, 85, 96, 103, 106). Accordingly, it would have been obvious to modify Speich in view of Schrock and Smela and Almog to be implemented, in at least some embodiments, as an infant onesie for monitoring various parameters to detect/prevent SIDS, as taught by Lipoma, for the purpose of enhancing the versatility of the device and increasing the number of uses of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Reid ‘749: see Para. 66;
Tang ‘097: see Paras. 42, 43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792